
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 4005
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 28, United States Code, to
		  prevent the proceeds or instrumentalities of foreign crime located in the
		  United States from being shielded from foreign forfeiture
		  proceedings.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Foreign Criminal Assets for
			 Forfeiture Act of 2010.
		2.Preservation of property subject to
			 forfeiture under foreign lawSection 2467(d)(3)(A) of title 28, United
			 States Code, is amended to read as follows:
			
				(A)Restraining orders
					(i)In generalTo preserve the availability of property
				subject to civil or criminal forfeiture under foreign law, the Government may
				apply for, and the court may issue, a restraining order at any time before or
				after the initiation of forfeiture proceedings by a foreign nation.
					(ii)Procedures
						(I)In generalA restraining order under this subparagraph
				shall be issued in a manner consistent with subparagraphs (A), (C), and (E) of
				paragraph (1) and the procedural due process protections for a restraining
				order under section 983(j) of title 18.
						(II)ApplicationFor purposes of applying such section
				983(j)—
							(aa)references in such section 983(j) to civil
				forfeiture or the filing of a complaint shall be deemed to refer to the
				applicable foreign criminal or forfeiture proceedings; and
							(bb)the reference in paragraph (1)(B)(i) of
				such section 983(j) to the United States shall be deemed to refer to the
				foreign
				nation.
							.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
